t c summary opinion united_states tax_court tiffany marie mcsweeney petitioner v commissioner of internal revenue respondent docket no 16272-14s filed date luz a arevalo for petitioner sheida lahabi for respondent summary opinion lauber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed under all statutory references are to the internal_revenue_code code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the internal_revenue_service irs or respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure the sole issue for deci- sion is whether petitioner is entitled to a dependency_exemption deduction for her minor child d r j the answer to that question in turn determines whether peti- tioner is entitled to head-of-household filing_status a child_tax_credit and an earned_income_credit we decide these issues in favor of respondent background the parties filed a stipulation of facts with accompanying exhibits that are incorporated by this reference petitioner resided in massachusetts when she peti- tioned this court d r j is the child of petitioner and dane michael raposa petitioner and mr raposa were never married and did not live together during in a massachusetts family court entered an order providing that petitioner and mr raposa were to have joint physical and legal custody of d r j the order speci- fied that mr raposa would collect d r j from school each thursday afternoon and drop him off at school or at petitioner’s residence each monday morning the we refer to minor children by their initials see rule a order thus made mr raposa the custodial_parent because he was to have cus- tody of d r j four nights a week see sec_1_152-4 income_tax regs petitioner subsequently went through a difficult period in a massa- chusetts court entered a temporary order providing that mr raposa was to have sole physical and legal custody of d r j this order specified that petitioner was to have supervised visits on saturdays only petitioner testified at trial that she and mr raposa shared custody of d r j without regard to court orders and would decide amongst ourselves what we needed to do for that week she stated that d r j would spend more days at the end of the week with me because it was easier just with school petitioner testified in other words that the actual custody arrangements were at odds with the massachusetts court’ sec_2011 order and the reverse of what the court had ordered in mr raposa offered conflicting testimony stating that the custody arrangements varied but that d r j sometimes spent five to seven nights per week at the home of mr raposa’s mother michaelyn burkett mr raposa was unemployed during and lived most of the time at the home of his mother petitioner initially stipulated that mr raposa lived at his mother’s house throughout calendar_year although mr raposa and ms burkett testified that this was correct petitioner offered inconsistent testimony on this point at trial we accordingly determined to set_aside her stipulation d r j ’s school records show ms burkett’s address as d r j ’s residence during those records show mr raposa as d r j ’s parent guardian and do not make any reference to petitioner all correspondence from d r j ’s school was addressed to mr raposa and sent to ms burkett’s address petitioner provided some financial support to d r j during d r j was an enthusiastic baseball player and petitioner paid some costs of that activity petitioner paid some of d r j ’s other expenses when he was with her but the total amount she paid cannot be ascertained in part because her roommate defrayed a portion of the joint living_expenses mr raposa and ms burkett testified that they paid the bulk of d r j ’s living_expenses by paying the mortgage on ms burkett’s house and using food stamps to pay for his meals all in all petitioner did not establish that she provided more than of d r j ’s support for petitioner timely filed her federal_income_tax return claiming a depen- dency exemption deduction for d r j and head-of-household filing_status she likewise treated d r j as a qualifying_child for purposes of calculating her eligi- bility for the earned_income_tax_credit eitc and the child_tax_credit she did not attach to her return a form_8332 release revocation of release of claim to exemption for child by custodial_parent or equivalent documentation by which mr raposa as the custodial_parent relinquished his right to claim d r j as a dependent unbeknowest to petitioner ms burkett as d r j ’s grandmother also claimed him as a dependent on her federal_income_tax return alerted to this discrepancy by computer document matching the irs issued petitioner a notice_of_deficiency that disallowed her claimed dependency_exemption deduction and as a corollary thereof her claimed head-of-household filing_status and the ancillary credits petitioner timely petitioned this court for redetermination discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct though the taxpayer can rebut this presumption see rule a 290_us_111 petitioner does not con- tend that the burden_of_proof should shift to respondent under sec_7491 and if she had advanced this contention it would lack merit petitioner has not pro- vided sufficient credible_evidence to cause a shift in the burden_of_proof see sec_7491 deductions and credits are a matter of legislative grace taxpayers bear the burden of proving their entitlement to deductions and credits allowed by the code and substantiating the amounts thereof 503_us_79 sec_151 provides as a deduction an exemption from taxable_income dollar_figure for for each dependent as defined in sec_152 sec_152 defines a dependent as either a qualifying_child or a qualifying_relative of the taxpayer to be considered a qualifying_child of the taxpayer the child must among other things have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year see sec_152 there was conflicting testimony from petitioner mr raposa and ms bur- kett as to where d r j lived and how many days of the week he spent at various locations we were unable to resolve this dispute on the basis of the witnesses’ demeanor the testimony of mr raposa and ms burkett however aligned more closely with d r j ’s school records which show mr raposa as his parent guardian and ms burkett’s house as his residence and with the custody orders of the massachusetts family courts those orders initially provided that mr raposa was to be the custodial_parent with custody four nights a week and those orders subsequently provided for that petitioner was to have no custody of d r j at all but only supervised visits with him on saturdays under these circumstances we cannot conclude that petitioner has satisfied her burden of proving that d r j resided with her for at least days of the year petitioner offered no documents or other witnesses to corroborate her testimony on these points for a family_member to be a qualifying_relative a taxpayer must show among other things that she provided more than of that person’s support during the year though petitioner credibly testified that she furnished some sup- port for d r j during she did not prove that she personally provided more than of his support she was unable to establish how frequently d r j stayed with her or the extent to which she as opposed to her roommate defrayed the living_expenses of that household under these circumstances we cannot find that d r j was a qualifying_relative of petitioner during see sec_152 and d though d r j was neither a qualifying_child nor a qualifying_relative of petitioner during the code provides a mechanism for a noncustodial par- ent such as petitioner to become entitled to a dependency_exemption when par- ents are legally_separated or divorced sec_152 generally awards the de- pendency exemption to the custodial_parent that is the parent having custody of the child for the greater portion of the year sec_152 sec_152 provides an exception to this rule if two conditions are met the custodial_parent signs a written declaration releasing his or her claim to the exemption and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year sec_152 and b the declaration by the custodial_parent must be made on form_8332 or in a signed document substantially_similar to form_8332 see sec_152 139_tc_468 aff’d 745_f3d_890 8th cir 114_tc_184 aff’d on other grounds sub nom 293_f3d_1208 10th cir petitioner did not include in her return either a form_8332 or a signed declaration from mr raposa relinquishing his right as custodial_parent to claim d r j as his dependent petitioner did not discuss with mr raposa before filing her return who would claim d r j as a dependent mr raposa testified at trial that he did not know what form_8332 was and that petitioner had never men- tioned it to him in sum we have no alternative but to conclude that petitioner has failed to carry her burden of proving her entitlement to a dependency_exemption deduction for as a corollary of that conclusion we find that she is not entitled to head-of-household filing_status or to a child_tax_credit we likewise conclude that petitioner is not entitled to an eitc for sec_32 allows eligible taxpayers to claim the eitc as a refundable_credit a taxpayer who files as single and has earned_income exceeding dollar_figure cannot claim an eitc unless he or she has at least one qualifying_child sec_32 j the term qualifying_child is defined in sec_32 to mean a qualifying_child of the taxpayer as defined in sec_152 petitioner had earned_income of dollar_figure for because d r j was not her qualifying_child and because she had no other qualifying children she is not eligible for this credit this case resembles many that come before our court the situation is un- fortunate the money is important and the facts are sharply contested in such cases the outcome is often dictated by the burden_of_proof on the record before to be entitled to head-of-household status a taxpayer must maintain a home that constitutes for more than one-half of such taxable_year the principal_place_of_abode of at least one qualifying_child sec_2 petitioner failed to show that d r j resided with her for more than half of calendar_year to be entitled to the child_tax_credit a taxpayer must have a qualifying_child for which the taxpayer is allowed a deduction under sec_151 see sec_24 for the reasons discussed in the text petitioner is not entitled to such a deduction us we have no alternative but to conclude that petitioner has not met her burden_of_proof and we must therefore sustain respondent’s determinations to reflect the foregoing decision will be entered for respondent
